DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
An amendment was filed on 11/28/2022. Claims 1-2 have been amended. Currently, claims 1-20 are pending and are being examined on the merits.
Response to Arguments
Applicant’s arguments with respect to claim 1, notably with respect to the amended limitations, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive. 
In response to the applicant’s argument “Further, the cap 36 of Netfel is not fixed to the guide piece 14 such that they form a single assembly, as required by claim 1. Rather, the distal end 42 of the cap 36 is fixed relative to the guide piece when the syringe 12 is attached to the vial 10. As the distal end 42 of the cap 46 is maintained between the cap 36 of the vial 10 and the groove of the flange 28 of the guide piece 14. Thus, the cap 36 is not fixed to the guide piece 14, it is only fixed in translation relative to the guide piece 14.”, the examiner respectfully disagrees.
While the cap 36 and the guide piece are fixed to each other, they would still be considered to be forming a single assembly. The deformable cover and the rigid outer cover are fixed to each other using the washer 42 of the cap 36 and the annular groove 44, and as such would form a single assembly under the broadest reasonable interpretation. 
Nevertheless, if this is not clearly envisioned by the applicant, Ivosevic teaches a system for closed transfer of fluids wherein an inner deformable cover that forms a single assembly with the outer rigid cover.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed in Neftel such that the inner deformable cover and the outer rigid cover form a single assembly, as taught by Ivosevic, for the purpose of providing a suitable configuration that allows for convenient use, and since it has been held that forming in one piece an article which had formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim Rejections - 35 USC § 112

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a relaxed configuration wherein the distal portion of the inner deformable cover covers the needle tip and the deformable portion has a diameter greater than a diameter of the rest of the inner deformable cover”. However, as seen in FIG. 3A, the first flange 20 (which according to paragraph 0080 is part of the inner deformable cover, “the proximal connection part 13 of the inner deformable cover is provided with a first flange 20”) is bigger than the deformable portion in the relaxed configuration, and thus it is impossible for the deformable portion to have a larger diameter than the rest of the inner deformable cover in the relaxed state. 
Applicant points to support for this limitation in paragraph 0098, wherein it recites “in the relaxed configuration, the bulge preferably is a small bulge with a diameter that is slightly greater than that of the rest of the inner body”), wherein the “inner body” is a segment of the inner deformable cover (paragraph 0068, “the inner deformable cover comprises a body 11, called inner body, which defines a hollow inner volume 12”). For the purpose of examination, the limitation will be interpreted in light of the specification as -a relaxed configuration wherein the distal portion of the inner deformable cover covers the needle tip and the deformable portion has a diameter greater than a diameter of the rest of an inner body of the inner deformable cover, wherein the inner body defines a hollow inner volume-
The remaining claims are rejected by virtue of being dependent on independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 12, 14, and 16-18 are  rejected under 35 U.S.C. 103 as being unpatentable over Neftel et al. (US 5827262) in view of Safabash (US 6253804) or, in the alternative, under 35 U.S.C. 103 as obvious over Neftel in view of Safabash, and further in view of Ivosevic (US 20130261877).
Regarding claim 1, as best understood by the examiner, Neftel discloses a connector for connecting a medical injection device (12) comprising a barrel and a needle (34) extending from a distal tip of the barrel (fig. 1, syringe 12 comprises a barrel and a needle 34 at the distal end of the barrel) to a container 10 comprising a pierceable septum 22, fig. 2, stopper 22 in vial or container 10 being pierced by needle 34), the connector comprising:
an inner deformable cover 36 extending along a cover axis (fig. 2, needle cap 36 along the same axis as needle 34), the inner deformable cover comprising a proximal connection part (38) configured to engage the distal tip of the barrel (fig. 1 , cap 36 with end 38 engages with injection tip of syringe, see col. 5, lines 18-23, “cap 36 whose end 38 interacts in leaktight manner with the injection end 32 of the syringe”), and a distal portion 40 pierceable by the needle (fig. 2, bottom 40 of cap 36 pierced by needle 34), and at least one deformable portion configured to form a bulge (see annotated fig. 2 below, cap 36 configured to form a bulge in the compressed configuration) and
an outer rigid cover (14) enclosing the inner deformable cover 36 and comprising a distal adaptor 28 configured to engage the container 10 (fig. 1, sleeve 14 enclosing needle cap 36), the outer cover being configured such that a needle tip (of needle 34, figs. 1-2) extends into the distal adaptor 28 when the proximal connection part of the inner deformable cover 36 engages the distal tip of the barrel (fig. 2, tip of barrel engaging with cap 36, and tip of needle 34 extends into flange 28 in the compressed configuration), the outer rigid cover 14 being fixed to the inner deformable cover 36 (fig. 1, guide piece 14 fixed to cap 36 with annular groove 44 and cylindrical washer 42, see col. 5, lines 18-23), 
wherein the inner deformable cover is compressible along the cover axis between (figs. 1-2, cap 36 compresses towards vial or container 10 along the axis of the needle):	
	a relaxed configuration wherein the distal portion 40 of the inner deformable cover covers the needle tip (fig. 1, bottom 40 of needle cap 36 covers tip of needle 34), and
	a compressed configuration wherein the distal portion 40 is pierced by the needle, the needle tip extending distally out of said distal portion 40 (fig. 2, bottom 40 of needle cap 36 pierced by tip of needle 34, needle 34 extending out of the bottom 40), the deformable portion forming the bulged when the inner deformable cover is in the compressed configuration (see annotated fig. 2 below, deformable portion creating the bulge in the compressed configuration)
and discloses an inner body of the inner deformable cover (see annotated fig. 1 below), wherein the inner body defines a hollow inner volume (see annotated fig. 1 below)

    PNG
    media_image1.png
    877
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    347
    1009
    media_image2.png
    Greyscale

As best interpreted by the Examiner, Neftel discloses  the outer rigid cover 14 being fixed to the inner deformable cover 36 (fig. 1, guide piece 14 fixed to cap 36 via annular groove 44 and cylindrical washer 42, see col. 5, lines 18-23), such that the inner deformable cover 36 and the outer rigid cover form a single assembly (fig. 1, Note: cap 36 and guide piece 14 are within the same assembly and thus form a single assembly with each other), but fails to teach wherein, in the relaxed configuration, the deformable portion has a diameter greater than a diameter of the rest an inner body of the deformable cover, wherein the inner body defines a hollow inner volume.
However, Safabash teaches a needle safe transfer guard (abstract) comprising a deformable cover (52) (fig. 5A, support structure 52 that is mean to be folded and deformed, see col. 7, lines 47-65, “As the actuating arms 80 fold, the transfer guard 10 moves from an extended position (see FIG. 5A)) to a compressed position (see FIG. 6)… In other alternative embodiments, the actuating arms may be flexible bands 280 that bend to move the vial 12 closer to the reservoir 14 such as shown in FIG. 14”), such that the deformable cover comprises a deformable portion (see annotated fig. 5A below), wherein in the relaxed configuration, the deformable portion has a diameter greater than a diameter than a diameter of the rest of an body of the inner deformable portion, wherein the body defines a hollow inner body (see annotated fig. 5A below).

    PNG
    media_image3.png
    747
    749
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable portion disclosed in Neftel with the deformable portion taught in Safabash, such that, in the relaxed configuration, the deformable portion has a diameter greater than a diameter of the rest an inner body of the deformable cover, as taught by Safabash, for the purpose of providing a suitable structure that can actuate the needle efficiently using hinge points that allow the structure to not bend inward to block access of the needle (see Safabash, col. 7, lines 43-67, “the center hinges 90 fold inward toward the center of the transfer guard 10, and the remaining hinges 88 fold outward away from the transfer guard. As the actuating arms 80 fold, the transfer guard 10 moves from an extended position (see FIG. 5(a)) to a compressed position (see FIG. 6) bringing the vial adapter 50 closer to the reservoir adapter 52”).
As best interpreted by the Examiner, Neftel discloses  the outer rigid cover 14 being fixed to the inner deformable cover 36 (fig. 1, guide piece 14 fixed to cap 36 via annular groove 44 and cylindrical washer 42, see col. 5, lines 18-23), such that the inner deformable cover 36 and the outer rigid cover form a single assembly (fig. 1, Note: cap 36 and guide piece 14 are within the same assembly and thus form a single assembly with each other).
Alternatively, if this is not clearly envisioned by the applicant, Ivosevic teaches a system for closed transfer of fluids (abstract) wherein an inner deformable cover (24) that forms a single assembly with the outer rigid cover (29) (fig. 2B, housing 29 and cannula seal 22 form a single assembly and are attached using needle hub 26, paragraph 0084).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed in Neftel such that the inner deformable cover and the outer rigid cover form a single assembly, as taught by Ivosevic, for the purpose of providing a suitable configuration that allows for convenient use, and since it has been held that forming in one piece an article which had formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 2, Neftel discloses wherein when said inner deformable cover is in the compressed configuration, the bulge extends radially (see annotated fig. 2 below, bulge extending radially) and has a diameter greater than the diameter of the deformable portion when said inner deformable cover is in the relaxed configuration (figs. 1 and 2, deformable portion of cap 36, when compressed as shown in fig. 2, is wider than when it was when uncompressed in fig. 1).

    PNG
    media_image4.png
    345
    712
    media_image4.png
    Greyscale

Regarding claim 3, Neftel discloses wherein the at least one deformable portion comprises at least one bellow (see annotated fig. 2 directly above, bulge creates a bellow delimited by limiting portions).
Regarding claims 4 and 16, Neftel discloses wherein the outer rigid cover comprises an intermediate portion configured to accommodate the at least one deformable portion of the inner deformable cover in the relaxed configuration and in the compressed configuration (figs. 1-2, cap 36 within guide 14 in the relaxed and compressed configurations, also see annotated fig. 2 above)
Regarding claims 5 and 17, Neftel discloses wherein the distal adaptor comprises a stop wall which extends radially relative to the cover axis (see annotated fig. 1 below), and a skirt (28) which extends from the stop wall in a distal direction (fig. 1, flange 28 extending from stop wall), the skirt defining a housing configured to engage a collar 20 (fig. 1, col. 4, lines 58-67) of the container (10) in a position wherein the pierceable septum (22) of the container (10) faces the stop wall (fig. 1, stopper 22 of container 10 facing stop wall), the stop wall being configured to act as a physical stop for the septum that prevents further movement of the container in a proximal direction (fig. 1, stop wall preventing bottle 10 from moving in a proximal direction).

    PNG
    media_image5.png
    263
    786
    media_image5.png
    Greyscale

Regarding claim 6, Neftel discloses wherein the stop wall is provided with an 5opening forming a passage for the distal portion 40 of the inner deformable cover 36 (fig. 1, stop wall has opening to accommodate washer 42 of cap 36), said stop wall being located so that a portion of the needle 34 of a determined length protrudes distally from said stop wall (fig. 2, portion of needle 34 protrudes distally from stop wall in compressed configuration).
Regarding claims 7 and 18, Neftel discloses wherein in relaxed 10configuration, the distal portion (40) of the inner deformable cover (36) protrudes distally from the stop wall (see annotated fig. 1 below, distal end 40 of cap 36 extending below the stop wall)

    PNG
    media_image6.png
    304
    725
    media_image6.png
    Greyscale

Regarding claim 12, Neftel discloses wherein the inner deformable cover comprises a first flange (42) (“cylindrical washer 42”, see col. 5, lines 18-23) that abuts against a groove (44) (“annular groove 44”, see col. 5, lines 26-30) of the outer rigid cover (14) for preventing any axial movement of the proximal connection part of the inner deformable cover with respect to the outer rigid cover (fig. 1, ends of washer 42 extending second end 40 interacting with annular groove 44, see col. 5, lines 18-26).
Regarding claim 14, Neftel, as modified by Ivosevic and Safabash discloses an assembly (see Neftel, figs. 1-2) comprising: 
a medical injection device (12) comprising a barrel and a needle 34 extending from a distal tip of the barrel (see Neftel, fig. 1, syringe 12 comprises a barrel with inner volume 56, needle 34 extending from the tip of the syringe), and
a connector according to claim 1 (See Neftel, Ivosevic, and Safabash, see analysis of claim 1 above)
wherein the inner deformable cover engages the tip of the barrel (see Neftel, fig. 1, cap 36 with end 38 engaging with tip of injection end 32, see col. 5, lines 18-23, “cap 36 whose end 38 interacts in leaktight manner with the injection end 32 of the syringe”),
and wherein the needle tip extends into the distal adaptor (see Neftel, fig. 2, tip of needle 34 extending into flange 28 in the compressed configuration), said needle tip being accommodated in a proximal part of the distal portion 40 of the inner deformable cover (see Neftel, fig. 1, tip of needle 34 within area proximal the bottom 40 of cap 36 in the relaxed configuration).
Claims 8-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neftel in view of Ivosevic and Safabash, and in further view of Yevmenenko (US 20160287475).
Regarding claims 8 and 19, Neftel is silent to wherein the skirt is adapted to deflect radially outwardly when connected to the container.
However, Yevmenenko teaches a vial adaptor (abstract) wherein the skirt 36 is adapted to deflect radially outwardly when connected to the container (fig. 1C, main body 36 with grip members 54 including angled wall 58, paragraph 0101, “vial grip members 54 are elastically deformable”, therefore the skirt is adapted to deflect outwardly when connected to the container along with angled walls 58 leading the direction of deflection.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt disclosed in Neftel such that it is adapted to deflect radially outwardly when connected to the container, as taught by Yevmenenko, for the purpose of providing a suitable means of improving accommodating the container operatively associated with the skirt, thereby securing the vial in place (see Yevmenenko, paragraph 0101)
Regarding claims 9 and 20, Neftel fails to teach wherein the skirt is provided with a plurality of flexible tabs separated from each other by recesses, the flexible tabs being configured to deflect radially outwardly when the skirt is connected to the container.
However, Yevmenenko teaches a vial adaptor (abstract) wherein the skirt 36 is provided with a plurality of flexible tabs 54 separated from each other by recesses (fig. 1B, vial grip member 54 on body portion 36), the flexible tabs being configured to deflect radially outwardly when the skirt is connected to the container (paragraph 101, “vial grip members 54 are elastically deformable”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt disclosed in Neftel by providing a plurality of flexible tabs separated from each other by recesses, the flexible tabs being configured to deflect radially outwardly when the skirt is connected to the container, as taught by Yevmenenko, for the purpose of providing a suitable enhanced grip to attach the device securely to a vial during use (see Yevmenenko, paragraph 0101, “Vial grip members 54 are attachable to a first vial 80 to secure vial access device 12 to the first vial 80”)
Regarding claim 10, Neftel is silent to wherein an inner surface of the skirt is provided with a plurality of ribs configured to contact the collar of the container for maintaining the container in a fixed position relative to the skirt.
However, Yevmenenko teaches a vial adaptor (abstract) wherein an inner surface of the skirt is provided with a plurality of ribs 56 configured to contact the collar of the container 80 for maintaining the container 80 in a fixed position relative to the skirt (fig. 22B, hook protrusions 56 engage with the collar of bottle 80 via corresponding flange 87, see paragraph 0101)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt disclosed in Neftel by adding a plurality of ribs on an inner surface of the skirt configured to contact the collar of the container for maintaining the container in a fixed position relative to the skirt, as taught by Yevmenenko, for the purpose of providing a suitable enhanced means of securely engaging with a flange of the container during use (see Yevmenenko, paragraph 0101), thereby ensuring that the bottle remains inside of the adaptor while the user works with the syringe-connector-vial assembly.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neftel in view of Ivosevic and Safabash, and in further view of Fowles (US 20030199846 A1).
Regarding claim 11, Neftel, as modified by Ivosevic, discloses substantially the device disclosed in claim 5, but fails to teach a sealing cap arranged at the distal end of the skirt.
However, Fowles teaches a vial adaptor (fig. 12, cup assembly 130, see paragraph 0108) comprising a sealing cap arranged at the distal end of the skirt (fig. 12, seal 190, paragraph 0106). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt disclosed in Neftel to comprise a sealing cap at the distal end of the skirt, as taught by Fowles, for the purpose of providing a suitable means of sealing the assembly before use (paragraph 0106, “mount the seal 190 therefore hermitically sealing the connector 100”), thereby preventing contamination before use.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Neftel in view of Ivosevic and Safabash, and in further view of Cimir (EP 2893916)
Regarding claim 13, Neftel, as modified by Ivosevic, discloses substantially the device discloses in claim 1, but is silent to wherein the at least one deformable portion of the inner cover is made of elastomer material.
However, Cimir teaches a fluid transfer device (abstract) wherein a deformable portion of an inner cover 11 is made of an elastomer material (fig.1, spring member 11 covering piercing member 3, see paragraph 0017)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable portion of the inner cover to be made of an elastomer material, as taught by Cimir, for the purpose of providing a suitable material that can deform to allow the needle to pierce the stopper, and return to its original state in the relaxed configuration.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neftel in view of Ivosevic and Safabash, and in further view of Shluzas (US 20160279333).
Regarding claim 15, Neftel, as modified by Ivosevic, discloses substantially the device disclosed in claim 14, but is silent to wherein the needle of the medical injection device is staked in the distal tip of the barrel
However, Shluzas teaches a safety syringe (abstract) wherein the needle of the medical injection device is staked in the distal tip of the barrel (paragraph 0073, “various safe injection system configurations are illustrated for needle/syringe body interface configurations which may be termed “staked needle” configurations due to the fact that in each such configuration, a portion of the needle is supported by, or “staked” within, the conventional distal taper construct (144) (i.e., such as a Luer taper) of the syringe body (34).”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection device disclosed in Neftel such that the needle in the medical injection device is staked in the distal tip of the barrel, as taught by Shluzas, for the purpose of providing a suitable configuration that would enhance of releasing the intercoupling between the barrel and the needle for retraction, safe storage, and re-use prevention (see Shluzas, paragraph 0073).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okada (US 5261902) discloses a fluid container assembly utilizing a bellows

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /KAI H WENG/ Examiner, Art Unit 3781